           Case 2:19-cv-00193-HSO-MTP Document 150 Filed 01/13/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       EASTERN DIVISION

PENNYMAC LOAN SERVICES, LLC                                                                PLAINTIFF

                                                          CIVIL ACTION NO. 2:19cv193-TBM-MTP

INNOVATED HOLDINGS, INC., et al.                                                      DEFENDANTS

                 ORDER RESETTING TRIAL AND PRE-TRIAL CONFERENCE

            As this matter was recently reassigned1, the trial and pre-trial conference settings should

be reset to align with the civil calendar of U.S. District Judge Taylor McNeel.

      IT IS, THEREFORE, ORDERED:

      1.    The bench trial is reset for a three week trial term beginning July 12, 2021 before District

            Judge Taylor McNeel.

      2.    The pre-trial conference is reset for June 22-23, 2021 before District Judge Taylor

            McNeel at the United States Courthouse, Courtroom 706, 2012 15th Street, Gulfport,

            Mississippi.

      3.    Any conflicts with the new dates should be submitted to the District Judge and to the

            undersigned via e-mail (mcneel_chambers@mssd.uscourts.gov and

            parker_chambers@mssd.uscourts.gov) on or before January 27, 2021.

      4.    Except as set forth herein, all other provisions of the Amended Case Management Order

            [57] remain in place.

            SO ORDERED this 13th day of January, 2021.
                                                          s/Michael T. Parker
                                                          UNITED STATES MAGISTRATE JUDGE



1
    See Order [107].
